rn
x
w
-
                                                                                    Electronically Filed
                                                                                    3/5/2019 8:44 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Alexis Bonilla

                            CAUSE NO.      C-I 076-1 9-G



MARCOS LOPEZ                                         §           IN THE DISTRICT COURT

VS.                                                  §                    JUDICIAL DISTRICT


TEXAS RIO GRANDE LEGAL AIDING.                       §             HIDALGO COUNTY, TEXAS




                               PLAINTIFFS ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, MARCOS LOPEZ, Plaintiff herein and complains about TEXAS RIO

GRANDE LEGAL AID INC., the Defendant, and for cause of action would respectfully show unto

the Court, the following:


                                        DISCOVERY LEVEL

        1. The Plaintiff affirmatively pleads that discovery should be conducted in accordance with

a level two discovery control panel under Texas Rules of Civil Procedure 190.3.


                                    PARTIES AND CITATION

        2. Plaintiff MARCOS LOPEZ, is an individual who at all times relevant to this lawsuit has

resided in McAllen, Hidalgo County, Texas.

        3. Defendant, TEXAS RIO GRANDE LEGAL AID Inc., is a corporation formed and

operating under the laws of the state of Texas and service of process may be made upon Yvonne

Ortegon at 301 S. Texas, Mercedes, Texas 73570 by certified mail or wherever she may be found.

                                  VENUE AND JURISDICTION

        4, Venue is proper in Hidalgo County because a substantial amount of the events and

omissions giving rise to this suit occurred there.
                                                                                      Electronically Filed
                                                                                      3/5/2019 8:44 AM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alexis Bonilla
                                           C-I 076-1 9-G
                         PLAINTIFF’S EMPLOYMENT WITH DEFENDANT

        5. The Defendant is an employer and the Plaintiff is an employee” as those terms are

defined in the Texas Labor Code Section 21.001 et seq. (hereafter, “TCHRA”).             At all times

relevant, the Plaintiff was employed by the Defendant.

                               ADMINISTRATIVE PREREQUISITES

        6. On or about March 29, 2018, Plaintiff filed a charge of discrimination with the United

States Employment Opportunity Commission which is attached as Exhibit “A” and incorporated

by reference. The case was referred to the EEOC for investigation.         Plaintiff received a notice

of the right to file a civil action from the EEOC, attached as Exhibit “B” and incorporated by

reference.    The Plaintiff brought this action within 90 days of receiving the notice of the right to

file a civil action.   The Plaintiff has exhausted all administrative prerequisites required for a

discrimination claim to bringing this action.

        7. Plaintiff filed a Grievance against Defendant pursuant to acollective bargaining

agreement which went to arbitration, Said grievance was denied. Plaintiff has exhausted all

administrative prerequisites required to proceed with litigation.


                   DEFENDANT TERMINATED PLAINTIFF BECAUSE OF AGE

        8. Plaintiff was born in March of 1943 and has been employed with Defendant since 1970

as a paralegal in the Edinburg, Texas office. Plaintiff had an exemplary record until being

terminated for failure to follow workplace policies, rules and regulations. Among other things, the

stated reason is false because the Plaintiff’s performance over the last 48 years was excellent

and exceeded expectations. The Plaintiff’s discharge was under circumstances from which one

can infer, if such actions remain unexplained, that it is mote likely than not that such actions were

based on discriminatory criterion illegal under Chapter 21 of the Texas Labor Code..
                                                                                       Electronically Filed
                                                                                       3/5/2019 8:44AM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Alexis Bonilla
                                                C-I 076-f 9-G
                                                 DAMAGES

        9. As a result of Defendant’s unlawful conduct, the Plaintiff has suffered and will continue

to suffer damages in the form of lost back wages, lost future wages, (i.e. front pay), compensatory

damages for future pecuniary losses, emotional pain, suffering, inconvenience mental anguish,

loss of enjoyment of life, and other non-pecuniary losses.


                                          EXEMPLARY DAMAGES

        10. The Defendant engaged in age discrImination with malice or reckless indifference to

Plaintiff’s rights. The Plaintiff is thus entitled to exemplary damages.


                                            ATTORNEY’S FEES

         11. The Plaintiff is entitled to recover from the Defendant all pay-services in the

preparation and prosecution of this action as well as a reasonable fee for any and all appeals to

other courts.

        WHEREFORE, Plaintiff requests that the Defendant be cited to appear and answer, and

that on final trial, the Plaintiff have the following:

         1.      Judgment against the Defendant for back wages, plus interest at the legal rate

from the date of the Plaintiff’s termination until the date of judgment in an amount within the

jurisdictional limits of the Court,

        2.       Judgment against the Defendant for the present value of front pay due to the

Plaintiff for the period following the date of this judgment, calculated as of the date of judgment.

        3.       An additional amount representing the compensatory damages.

        4.       An award of exemplary damages against Defendant in a sum to be determined by

the trier of fact.

         5.          Interest and judgment at the legal rate until paid.

        6.           Costs of Court.
                                                                                          Electronically Filed
                                                                                          3/5/2019 8:44 AM
                                                                                          Hidalgo County District Clerks
                                                                                          Reviewed By: Alexis Bonilla
                                           C-f 076-1 9-G
       7.     Attorney’s fees in a reasonable amount, together with conditional awards in the

event of appeal.

       8.      Such other and further relief to which Plaintiff may be justly entitled.

                                                      Respectfully submitted,


                                                      LAW OFFICE OF JUAN E. GONZALEZ,
                                                      PLLC
                                                      3110 E. Bus. Hwy 83
                                                      Weslaco, Texas 78596
                                                      (956)447-5585
                                                      Fax (956)447-8637
                                                      w.iiet

                                                      Is/JUAN E. GONZALEZ
                                                      JUAN E. GONZALEZ
                                                      STATE BAR NO. 08121800
